
	
		I
		112th CONGRESS
		2d Session
		H. R. 5430
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Huelskamp
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain non-women’s
		  footwear.
	
	
		1.Certain non-women’s
			 footwear
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear with outer soles of rubber, plastic, leather, or
						composition leather and uppers of leather, not covering the ankle, valued more
						than $2.50/pair, other than house slippers, work footwear, tennis shoes,
						basketball shoes, and the like, the forgoing for persons other than women
						(provided for in subheading 6403.99.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
